Citation Nr: 1723389	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-18 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating, in excess of 50 percent prior to April 22, 2014.

2.	Entitlement to an initial rating, in excess of 70 percent from April 22, 2014.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 2004 to August 2007.  The Veteran served during the Gulf War Era.  For his meritorious service, the Veteran was awarded (among many other decorations) the Combat Infantryman Badge, and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A June 2014 rating decision granted a 70 percent disability evaluation for the Veteran's PTSD, effective April 22, 2014.

The issue(s) of a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 22, 2014, the Veteran's PTSD has been productive of occupational and social impairment, reduced reliability and productivity due to symptoms such as depressed mood, chronic sleep impairment, mild hypervigilance, disturbances of motivation and mood.

2. From April 22, 2014, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.




CONCLUSION OF LAW

1. The criteria for an initial rating in excess of 50 percent, for PTSD have not been met prior to April 22, 2014.  38 U.S.C.A. §§ 1155 , 5013, 5103A, 5107, 7104 (West 2014); 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an initial rating in excess of 70 percent for PTSD have not been met from April 22, 2014.  38 U.S.C.A. §§ 1155 , 5013, 5103A, 5107, 7104 (West 2014); 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants no more than a 50 percent disability rating prior to April 22, 2014 and a 70 percent disability rating from April 22, 2014.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 , 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

PTSD

The Veteran's PTSD is currently evaluated at 50 percent disabling prior to April 22, 2014, and 70 percent disabling from April 22, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to April 22, 2014

Prior to April 22, 2014, the Veteran's PTSD was rated at 50 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to April 22, 2014 warrants a continuation of the 50 percent disability rating for that period.  In this regard, the Veterans's PTSD causes occupational and social impairment, with reduced reliability and productivity due to such symptoms as: irritability, problems with concentration; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social reltaionships.  38 C.F.R. § 4.130 , DC 9411.

Regarding occupational impairment, in the September 2010 VA Examination, the Veteran stated he worked at a furnishings store, and attended college full-time.  He reported that he requested the increase because he couldn't keep a job that had full benefits and opportunity for advancement.  The Veteran reported that he was on his fourth job since his discharge in 2007.  The Veteran stated that he had either been fired or quit en lieu of being fired.  He stated that he wasn't doing the job to their standards, in two examples and the third job he was fired because of check fraud.  He acknowledged having competing priorities including work (30 hours per week), pressure from his spouse to help around the house and with their son, while also taking a full academic course load, in order to get the full stipend from his GI bill.  He stated he eventually wants to own his own automotive transport business.  He noted that his work, school, and home obligations don't leave him much time for leisure activities.  In the Veterans April 2011 VA addendum to the September 2010 examination, the examiner noted the Veteran's PTSD did not render the Veteran unable to secure and maintain substantially gainful employment. 

With respect to social impairment, the September 2010 VA examination noted that the Veteran has been married since February 2006.  He described his relationship with his spouse as good and bad and stated that he feels close to his wife.  He indicated he has occasional feelings of anger towards his wife; and feelings of helplessness because "I don't know how to fix things like myself and my marriage".  The Veteran acknowledged irritability with his wife and co-workers; vague homicidal ideation "towards the people (unknown) who raped my wife during deployment"; loss of motivation; short-term memory problems; and problems with decision-making.  The Veteran stated he has a close relationship with his parents. He also stated that he has a friend and they help each other with tasks like moving things.  He indicated he maintains contact with military buddies and they come to visit occasionally.  In the Veterans April 2011 VA addendum to the September 2010 examination, the Veteran acknowledged situational stressors that contribute to his anxiety including, anticipation of a new baby, distractions from family obligations, conflicts with his spouse and difficulty finding work with desirable pay and benefits.  

The medical evidence is also supported by the Veteran's GAF score from 55-65, which indicates a range of mild to moderate symptoms (e.g., depressed mood, mild insomnia, flat affect and circumstantial speech, occasional panic attacks) or mild to moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that his PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep problems, avoidance issues, some problems with concentration, disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

The Board finds the Veteran's PTSD symptoms warrant a 50 percent disability evaluation, but no greater, for the period prior to April 22, 2014.  38 C.F.R. § 4.130, DC 9411.  

Specifically, the next higher, 70 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Additionally, the Veteran's PTSD does not warrant a 100 percent rating as his PTSD is not manifested by total occupational and social impairment.  While the Veteran did have irritability issues, there was no evidence that he had impaired impulse control with periods of violence.  There was no evidence of obsessional rituals, neglect of appearance, continuous panic, or disorientation of any kind.  There is no evidence of impairment of thought, communication, or speech.  The Veteran did not have delusions or hallucinations. Finally, there was no evidence of suicidal ideation.  In the September 2010 examination, the Veteran did mention vague homicidal ideation, however, it was directed towards the unknown people who raped his wife during his deployment and there was no indication that the Veteran would act on such feelings.  Therefore, the Veteran is not entitled to a 70 or 100 percent disability rating for his PTSD at any time during the appeal period.  Id.  The issue of whether the Veteran was unemployable (entitlement to a total disability rating based on individual unemployability) due to this disability remains in remand status.

From April 22, 2014

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating from April 22, 2014.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: 
anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the July 2016 VA examination indicates the Veteran has been employed driving a truck with a new company for about a year.  The company he drives for understands he prefers day work, and they also let him take his dog in the truck.  He sometimes has problems getting along with customers.  The April 2014 examination reports that the Veteran worked driving a semi- truck for a uniform company.  The July 2016 examination revealed he lost that job because he had a hard time driving at night.  The July 2016 examiner determined that the Veteran had occupational impairment with reduced reliability and productivity as a result of his PTSD symptoms.  The April 2014 examination indicates the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In the June 2016 examintion, the Veteran indicates that he likes that, to some extent, he gets to work alone.  He acknowledges a history of getting more anxious and irritable on a job the longer he is there.  When he is required to work overnight, he sleeps in his truck with his dog, with the light on.  The examiner determined the Veteran seems very motivated to try to work and provide for his family.

Regarding social impairment, the July 2016 VA examination noted that the Veteran has been married for ten years.  In the July 2016 examination and April 2014 examination, the Veteran indicates that he and his spouse get along, and also indicates that his spouse understands him and helps him with his moods.  The Veteran reports that he maintains close contact with his parents and his two brothers, both of whom live in Michigan.  He visits them several times a year.  He also gets along with his wife's family, who lives near them.  The Veteran states that he has no friends, does not socialize, and has a hard time getting along with others.  He does occasionally attend church with his wife.  In the July 2016 examination he expresses that he likes to shoot archery when he has time.  He is teaching his son to do that.  He enjoys doing things with the family, such as hiking in the woods.  He has a dog, who is his buddy, and goes to work with him.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes occupational and social impairment with with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  The Board finds the Veteran's symptoms of his PTSD do not warrant higher than the currently assigned 70 percent disability evaluation, from April 22, 2014.  38 C.F.R. § 4.130, DC 9411.

Additionally, the Veteran's PTSD does not warrant a 100 percent rating as his PTSD is not manifested by total occupational and social impairment.  With regard to social and occupational impairment, there is no evidence that the Veteran has total social impairment or occupational impairment with deficiencies in most areas.  The record indicates the Veteran has good relationships with his spouse, parents, siblings, and children.  Indeed, it is noted multiple times at his VA examinations that despite his irritability problems, he has maintained good relationships with family.  Additionally, the Board notes that the Veteran was working at the time of of all of his examinations.  The Veteran has had several jobs since his discharge in 2007.  

While the Veteran does have irritability issues, there is no evidence that he has impaired impulse control with periods of violence.  There is nothing in the record to indicate he has obsessional rituals, neglect of appearance, continuous panic, or disorientation of any kind.  There is no evidence of gross impairment of thought, or communication.  The Veteran does not have delusions or hallucinations.  Finally, there was no evidence of grossly inappropriate behavior or persistent danger of the Veteran hurting himself or others.  Therefore the Veteran is not entitled to a 100 percent disability rating for his PTSD from April 22, 2014.  Id.


ORDER

1.	Entitlement to an increased rating in excess of 50 percent from August 22, 2007 is denied.

2.	Entitlement to an increased rating in excess of 70 percent from April 22, 2014 is denied.


REMAND

The Veteran has asserted that his service-connected disability has rendered him unable to follow substantially gainful employment.  During the April 2014, and July 2016 VA examinations, the Veteran indicated he is currently employed.  The Veteran submitted a completed a VA 21-8940, Application for Increased Compensation Based on Unemployability Claimants for TDIU in June 2010.  At that time, the Veteran was employed.  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  The Veteran's VBMS file does not contain a completed VA 21-8940 form to reflect the Veteran's current employment status or the Veteran's employment history after June 29, 2010.  Accordingly, the claim for TDIU must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his employment, education, and training, after June 29, 2010, and the impact of his service-connected disability on his employability.


Accordingly, the case is REMANDED for the following action:

1. 	Send the Veteran a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  Instruct the Veteran to document his employment history since the completetion and submission of his previous VA Form 21-8940 on June 29, 2010.  The letter must give the Veteran the opportunity to address how his service-connected disability impacts his ability to work.  An appropriate amount of time should be allowed for the Veteran to respond.

2.	Then, after conducting any additional development as may become necessary, adjudicate the TDIU issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran a Supplemental Statement of the Case and afford the Veteran an opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


